Citation Nr: 1610315	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-05 54A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus.

(The issue of entitlement to an increased rating for multiple symptomatic peripheral joints and chest wall pain, prior to April 14, 2014, is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction currently lies with the RO in Muskogee, Oklahoma.

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

The Board notes that a claim of entitlement to service connection for diabetes mellitus was previously denied in an August 2006 rating decision.  The Board acknowledges that the RO reopened the Veteran's claim, and adjudicated it on the merits.  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The issues have been recharacterized accordingly.

The issue of entitlement to an increased disability rating for multiple symptomatic peripheral joints and chest wall pain, prior to April 14, 2014, is addressed in a separate decision by the Veterans Law Judge who conducted the hearing addressing that issue.  See BVA Directive 8430, Board of Veterans' Appeals Decision Preparation and Processing: Policies and Responsibility Assignments.


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied entitlement to service connection for diabetes mellitus.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  Additional evidence received since the RO's August 2006 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for diabetes mellitus and raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus.

3.  The evidence of record is in relative equipoise as to whether the Veteran's current diagnosis of diabetes mellitus had its onset during or within the year after service, or whether such diagnosis is reasonably related to the symptomatology noted during and after his period of service.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision is final as to the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision to reopen and grant the Veteran's claim of entitlement to service connection diabetes mellitus is completely favorable, no further action with respect to such issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. New and Material Evidence 

The Veteran's claim of entitlement to service connection for diabetes mellitus was previously denied, and the Veteran seeks to reopen the claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

By way of background, in March 1996, the Veteran initially filed a claim of entitlement to service connection for diabetes mellitus.  In a September 1997 rating decision, the RO denied the claim on the basis that the evidence did not show that diabetes mellitus was manifested in service or within one year of service discharge.  Thereafter, the RO denied a petition to reopen the claim of entitlement to service connection for diabetes mellitus in a May 2005 rating decision.  

In May 2006, the Veteran filed an untimely notice of disagreement with the May 2005 rating decision, which the RO accepted as a petition to reopen the claim of entitlement to service connection for diabetes mellitus.  In an August 2006 decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus on the basis that no new and material evidence had been submitted.  The Veteran was notified of the decision and his appellate rights by a letter dated in August 2006.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The August 2006 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's last final rating decision in August 2006 included the Veteran's service treatment records, private treatment records showing a diagnosis of diabetes mellitus in January 1995, VA and private treatment records showing elevated blood glucose levels prior to January 1995, and private treatment records showing continuing treatment for diabetes mellitus.  Based on this evidence, the RO determined that no new and material evidence had been received showing an onset of diabetes mellitus during service or within a year of service discharge.  Thus, the claim was denied.

In April 2013, the Veteran requested that his claim of entitlement to service connection for diabetes mellitus be reopened.  Relevant additional evidence received since the RO's August 2006 rating decision includes a medical opinion indicating that the Veteran's diabetes mellitus manifested as early as 1991. 

This evidence was not previously on file at the time of the RO's August 2006 decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of in-service manifestation of diabetes mellitus, which is the reason that the claim was previously denied.  Specifically, the claim was initially denied because there was no evidence of diabetes manifesting during, or within a year of, the Veteran's active service.  The newly received evidence consists of a medical opinion indicating that the Veteran's diabetes mellitus may have manifested in service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for diabetes mellitus, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim of entitlement to service connection for diabetes mellitus is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As the claim of entitlement to service connection for diabetes mellitus has been reopened, the Board will now address this issue below on a de novo basis.

III. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The disorder at issue, namely diabetes mellitus, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).


In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The Veteran seeks entitlement to service connection for diabetes mellitus.  He asserts that although he was first diagnosed with diabetes mellitus in January 1995, he exhibited symptoms of this disorder in service and within one year of service discharge.

A review of the Veteran's service treatment records shows that he was not diagnosed with diabetes mellitus during his period of active service.  However, service treatment records do show instances of elevated blood glucose levels in service.  A January 1991 service treatment record shows that the Veteran had an elevated blood glucose reading of 138.  A March 1991 service treatment record shows that the Veteran was evaluated in the internal medicine clinic for "consideration of a possible diagnosis of diabetes mellitus."  It was noted that a review of laboratory data showed elevated glucose in the range of 141 and 138 "on a number of occasions."  A glucose tolerance test was also abnormal.  The physician also noted that the Veteran was currently taking hydrochlorothiazide (HCTZ) for hypertension and that HCTZ "is known to elevate glucose."  The Veteran was advised to discontinue HCTZ and return in two weeks for repeat labs.  The Veteran's glucose was 104, within the normal range, one week later.  A June 1991 service treatment record shows a diagnosis of "hydrochlorothiazide induced hyperglycemia."  Service treatment records also show that the Veteran discontinued HCTZ in August 1991 due to recurring gout.  

A July 15, 1993, service treatment record includes a note that the Veteran's glucose was 207 and that he was advised to repeat fasting blood sugar tests the next morning.  A July 16, 1993, service treatment record shows an elevated fasting blood glucose level of 154.  The Veteran retired from active service on July 31, 1993.

During a September 1993 VA examination conducted for an unrelated service connection claim, the Veteran reported a possible history of borderline diabetes mellitus for which he was currently being tested.  Lab work conducted during this examination showed an elevated blood glucose level of 129 and a urine glucose of 1+.  

Treatment records from Tinker Air Force Base show elevated blood and urine glucose levels in January 1995, and the Veteran was diagnosed with type II diabetes mellitus and placed on a diet program on January 27, 1995.  Subsequent post-service treatment records show continuing treatment for diabetes mellitus.

An April 2013 private treatment record shows that the Veteran's primary care physician, Dr. Y.C., reviewed the Veteran's medical records and indicated that the Veteran's records "show his diabetes to back in 1991."  Dr. Y.C. also submitted a Diabetes Mellitus Disability Benefits Questionnaire, wherein he opined that the Veteran "has had diabetes mellitus since 1991, now has insulin dependent diabetes mellitus."  

Upon review of the record, and resolving reasonable doubt in the Veteran's favor, the Board concludes that entitlement to service connection for diabetes mellitus is warranted.

As an initial matter, the Veteran has a current diagnosis of diabetes mellitus as shown in the April 2013 private treatment records.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, the record shows that the Veteran had elevated glucose readings while he was on active duty and intermittently thereafter and was subsequently diagnosed as having diabetes in January 1995, approximately a year and six months after discharge from service.  The Veteran's treating physician, after reviewing the Veteran's medical records, rendered a diagnosis of diabetes mellitus since 1991, when the Veteran was still in the military.  The Board finds this medical opinion, which is supported by the elevated glucose readings that the Veteran exhibited in service and shortly after service discharge and is the only opinion of record regarding onset, is persuasive regarding the probable onset of the Veteran's diabetes mellitus.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that direct service connection for diabetes mellitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant); see also Douglas v. Shinseki, 23Vet. App. 19, 24 (2009) (finding that precluding VA from obtaining evidence to rebut a presumption would render meaningless the statutory mandate that a presumption may be rebuttable with affirmative evidence to the contrary).  Moreover, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Thus, with the resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has satisfied his burden of showing that he currently has diabetes mellitus as a result of his period of active service.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus is reopened.

Entitlement to service connection for diabetes mellitus is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


